


THIRD AMENDMENT OF EMPLOYMENT AGREEMENT

 

                This Third Amendment of Employment Agreement (this “Amendment”)
is entered into as of the 12th day of March, 2002, by and between quepasa.com,
inc., a Nevada corporation (the “Company”), and Robert J. Taylor (“Taylor”).

 

Explanatory Statements

 

                A.            The Company and Taylor entered into an Employment
Agreement dated as of February 23, 1999, an Amended and Restated Employment
Agreement dated as of May 10, 1999, a Second Amended and Restated Employment
dated as of August 1, 1999, a Third Amended and Restated Employment Agreement
dated as of January 1, 2000, an Amendment of Employment Agreement dated as of
June 30, 2001, and a Second Amendment of Employment Agreement dated as of
October 10, 2001 (collectively, the “Employment Agreement”) whereby the Company
agreed to employ Taylor and Taylor accepted employment with the Company.

 

                B.            The Company and Taylor have agreed that Taylor’s
employment with the Company shall terminate on the earlier to occur of (i) the
closing of an event constituting a Significant Event (as defined below) or (ii)
March 29, 2002.

 

                C.            In the event Taylor’s employment with the Company
terminates on March 29, 2002, Taylor has agreed to provide the Company with
transition services as reasonably requested by the Company’s Board of Directors
until the earlier of (i) 30 days following the effective date of a Significant
Event (as defined below) or (ii) May 31, 2002 without compensation.

 

                D.            In consideration of Taylor’s agreement to provide
the Company with transition services without compensation and to terminate his
employment prior to the Company’s anticipated annual meeting of shareholders,
the Company has agreed that on the earliest to occur of (i) the effective date
of an event constituting a Significant Event (as defined below), (ii) March 29,
2002, or (iii) the termination of Taylor’s employment by the Company for any
reason other than for Cause (as defined in the Employment Agreement), all
unvested stock options held by Taylor on such date shall immediately and without
further action vest and be exercisable as to all shares covered thereby for a
period of ten years from the date of grant.

 

                E.             The Company and Taylor desire to amend the
Employment Agreement in accordance with the foregoing and as set forth herein.

 

                NOW, THEREFORE, in consideration of the mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Employment Agreement is hereby
amended and modified as follows:

 

                1.             All capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Employment
Agreement.

 

 

1

--------------------------------------------------------------------------------


 

 

                2.             This Amendment shall be effective upon the
approval and ratification of this Amendment by the Company’s Board of Directors.

 

                3.             Section 3 of the Employment Agreement shall be
deleted in its entirety and replaced with the following:

 

                                “3.           Term.  Taylor’s employment shall
commence on the 8th day of March, 1999 (the “Effective Date”), and shall
continue until the earliest to occur of (i) the closing of an event constituting
a Significant Event (as defined in Section 7) or (ii) March 29, 2002 (the
“Initial Term”), unless terminated earlier in accordance with this Agreement. In
the event Taylor’s employment with the Company terminates on March 29, 2002,
Taylor will provide the Company with transition services as reasonably requested
by the Board until the earlier of (a) 30 days following the effective date of a
Significant Event (as defined in Section 7) or (b) May 31, 2002.  Taylor will
not be compensated for the provision of transition services hereunder; provided,
however, that the Company shall reimburse Taylor for all expenses incurred by
Taylor with respect to his provision of the transition services on the
presentation by Taylor of itemized accounts of such expenditures in accordance
with guidelines set forth by the Company and the Internal Revenue Service.”

 

                4.             The phrase “for the Renewal Term,” shall be
removed from the last sentence of Section 4 of the Employment Agreement.

 

                5.             Subsection 5(e) of the Employment Agreement shall
be deleted in its entirety and replaced with the following:

 

                “The termination of Taylor’s employment with, and provision of
transition services to, the Company in accordance with Section 3 hereof; or”

 

                6.             Section 7 of the Employment Agreement shall be
amended by deleting the paragraph that follows subsection “j” in its entirety
and replacing it with the following:

 

“On the earliest to occur of (i) the effective date of an event constituting a
Significant Event (as defined below), (ii) March 29, 2002, or (iii) the
termination of Taylor’s employment by the Company for any reason other than for
“Cause,” all unvested Options held by Taylor on such date shall immediately and
without further action vest and be exercisable as to all shares covered thereby
for a period of ten years from the date of grant, notwithstanding anything to
the contrary in this Section 7 or other provisions of this Agreement or any
option agreement between the Company and Taylor.  “Significant Event” means (a)
a sale of all or substantially all of the assets of the Company, (b) a merger,
acquisition, consolidation or other transaction involving the transfer or
issuance of at least 30% of the outstanding voting stock of the Company, (c) a
majority of the Board ceases to consist of Continuing Directors (as defined
below) or (d) a liquidation of

 

 

2

--------------------------------------------------------------------------------


 

 

the Company.  “Continuing Directors” means members of the Board on March 22,
2001 and any member of the Board appointed by the Board after March 22, 2001 so
long as a majority of the Board at the time of such appointment are Continuing
Directors.  Except as otherwise specifically set forth herein, the Options shall
be subject to the terms and conditions of the Plan.”

 

                7.             Except as otherwise expressly provided in this
Amendment, the Employment Agreement shall remain unchanged and in full force and
effect.

 

* * *

 

 

3

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment as of the date first set forth above.

 

 

Company:

 

 

 

 

quepasa.com, inc.

 

 

 

 

By:

/s/ Gary L. Trujillo

 

 

Gary L. Trujillo

 

 

Chairman

 

 

 

 

Taylor:

 

 

 

/s/ Robert J. Taylor

 

Robert J. Taylor

 

 

 

 

 

4

--------------------------------------------------------------------------------

